SALCINES, Judge.
Bobby Lee Hubert appeals from the sentence imposed pursuant to his nolo con-tendere plea to lewd or lascivious battery.1 *125He challenges only a preserved scoresheet error for which the State concedes error. The error, however, is harmless as to trial court case number 01-558-CF, the single case which is the subject of this appeal. Accordingly, we affirm without prejudice to Hubert’s right to file a motion for correction of the sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(a).
Affirmed.
STRINGER and WALLACE, JJ., Concur.

. The judgment erroneously described this offense as "lewd sexual battery.”